Citation Nr: 1622139	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder including depression and anxiety, to include as secondary to a service-connected low back disorder. 

2. Entitlement to service connection for residuals of tubal ligation. 
 
3. Entitlement to service connection for glaucoma.
 
4. Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected lower back disability.

5. Entitlement to service connection for left foot hallux valgus and degenerative joint disease (DJD), to include as secondary to service-connected low back disorder.

6. Entitlement to service connection for left foot drop, secondary to service-connected low back disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to August 1982 with subsequent National Guard and Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a February 2010 rating decision issued by the Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for a lower back disability, bilateral foot disorder, glaucoma, residuals of tubal ligation, and a psychiatric disorder. 

In April 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In July 2014, the Board granted service connection for lumbar sprain, DDD, and spondylosis with sciatica, and remanded the remaining issues on appeal to obtain outstanding medical records and an addendum opinion in regard to the Veteran's left foot disorder.  In September 2014, an addendum opinion was obtained, and in October 2014, the RO associated additional medical records to the claims file.  

In a March 2015 supplemental statement of the case (SSOC), the RO continued to deny entitlement to service connection for a bilateral foot disorder, glaucoma, residuals of tubal ligation, and a psychiatric disorder.  Thus, there has been compliance with the Board's remand instructions with regard to the claim being decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  In a March 2015 rating decision, the RO implemented the Board's grant of service connection, characterizing the back disability for which service connection was being granted as DDD with IVDS (previously claimed as DDD and spondylosis, lumbosacral spine with left lower extremity radiculopathy (claimed as lower back condition)).

For the reasons indicated below, the Board has recharacterized the claims relating to the right and left foot disorders.  The Board has bifurcated the claims as to each foot, and further bifurcated the left foot claim to reflect the different dispositions as to the diagnosed foot drop, hallux valgus, and DJD.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Virtual VA file shows that a transcript for the April 2013 videoconference hearing is included. 

The issues of entitlement to service connection for residuals of tubal ligation, right foot disorder, and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran does not have a psychiatric disorder that is related to service or caused or aggravated by the service-connected low back disorder.

2.  The Veteran's left foot hallux valgus and DJD are not related to service or caused or aggravated by service connected low back disorder.

3.  The Veteran's left foot drop is caused by her service-connected back disorder.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in active military service, and is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Left foot hallux valgus and DJD were not incurred or aggravated in active military service, and are not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  Left foot drop is proximately due to a service connected disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As the claim for service connection for left foot drop is being granted, further discussion of the VCAA with regard to this claim is not required.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the claims for service connection for a psychiatric disorder and left foot hallux valgus and DJD, the Veteran was sent a letter in September 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and the Veteran in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, her statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran does not claim entitlement to service connection for disability due to a psychiatric disease identified as chronic in the relevant statute and regulation, i.e., psychosis, and the evidence does not reflect that she has been diagnosed with such a disease; 38 C.F.R. § 3.303(b) is therefore inapplicable.

Service connection may also be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Psychiatric Disorder

The Veteran contends that she has a psychiatric disorder, to include depression and anxiety, for which she should be service-connected either on a direct basis or as secondary to a service-connected lower back disability.

The evidence of record comprises the Veteran's service treatment records (STRs), her military personnel records, VA and private treatment records, and the Veteran's statements.

The Veteran's STRs do not contain any complaint of, treatment for, or diagnosis of a psychiatric disorder.  A notation in March 1982 reflects that the Veteran was prescribed valium for about one year for headaches.  A September 1984 quadrennial report of medical examination reflects a normal psychiatric evaluation, and a report of medical history denied any depression or excessive worry, or any nervous trouble of any sort.

Private treatment records from October 2003 reveal that the Veteran complained of depressed mood for the past two to three months because of her ongoing divorce, which resolved in January 2004.

VA treatment records in July 2009 show that the Veteran was prescribed anti-depressants and that she reported she was stressed because she was unable to find employment.  In May 2012, the Veteran was diagnosed with major depression, psychological factors affecting her general medical condition being phase of life change.  In July 2012, the Veteran denied any depression and anxiety.

A November 2012 VA examination report noted that the Veteran did not meet the criteria for a mental disorder secondary to military service.  The examiner found that the Veteran's mental health problems "have been situationally related and remit and then reappear when new stressors occur."  The examiner specifically noted that the Veteran's most current depression and anxiety related to her divorce and her move to Little Rock.  

In her April 2013 hearing, the Veteran testified that she first started having problems with anxiety and depression while stationed in Germany, and that she was prescribed valium for her conditions.  She also stated that the depression and anxiety were due to her lower back disability and the overcast weather while in Germany.  She explained that the depression had "transferred" to her menopause, and that the medication to treat her menopause helped with her depression and anxiety.

VA treatment records in May 2014 reflect that the Veteran did not have a psychiatrist disorder.  In June 2014, a nurse practitioner found a positive assessment for posttraumatic stress disorder (PTSD).  In July 2014, the Veteran was diagnosed with unspecified depressive disorder and unspecified anxiety disorder, to rule out cognitive disorder.   

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include as secondary to a lower back disability.  

As an initial matter, STRs do not reveal any treatment, diagnosis, or complaints of a psychiatric disorder while in service.  Although the Veteran claimed in her April 2013 videoconference hearing that she was prescribed valium for her depression during service, a note in March 1982 shows that she had been taking valium to treat her headaches.  Notably, in her September 1984 quadrennial report of medical history, the Veteran denied experiencing any depression or nervous problems.  The Board finds that the Veteran's contemporaneous statements made to health care providers are of greater weight than her later statements made during the course of the appeal.  Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  In making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in her recollections due to the fallibility of human memory for events the occurred decades ago.  This is consistent with the law's view of memory in general.  See generally Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) (cited in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014) (mem., Kasold, C.J.)).

Next, the Board finds that the Veteran's occasional diagnoses of a psychiatric disorder were not caused or aggravated by the Veteran's service-connected lower back disorder.  In October 2003, the Veteran's private physician noted that the Veteran exhibited depressed mood due to her ongoing divorce, which resolved in January 2004.  Further, VA mental health professionals noted that the Veteran experienced depression in July 2009 because she was stressed about her employment situation, and in May 2012 because of her "phase of life."  The November 2012 VA examiner specifically noted that the Veteran did not meet the criteria for a psychiatric disorder and opined that the Veteran's mental health problems "have been situationally related and remit and then reappear when new stressors occur."  Notably, the examiner opined that the Veteran's most recent depression and anxiety are related to her unemployment and her recent move to Little Rock.  As the VA examiner, a psychologist, explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although none of the health professionals used the word aggravated, their attribution of all of the psychiatric symptoms to things other than the service connected back disorder reflects their view of a lack of any relationship between the psychiatric disorder and back disorder.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In the case of Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet. App. 141, 146-47(1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the Board finds that the lack of specific reference to aggravation did not render the above opinions inadequate as to secondary service connection.  See also Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (Vet. App. Sept. 22, 2014) (mem. dec., Lance, J.) (holding that a medical opinion was adequate on the issue of entitlement to service connection for a left ankle disability secondary to a right ankle disorder even though the examiner did not specifically reference aggravation, because read as a whole it encompassed aggravation (citing Monzingo and Acevedo)).

The Board notes the June and July 2014 VA treatment records assessing the Veteran with PTSD and diagnosing her with unspecified depressive disorder and unspecified anxiety disorder, to rule out cognitive disorder.  However, these mental health professionals did not provide a nexus opinion regarding the etiology of the Veteran's psychiatric disorder.  The weight of the medical evidence is thus against relationship between the current psychiatric disorder and service and against any relationship, based on either causation or aggravation, between a service connected disease or injury.

The Board has also considered the Veteran's own statements indicating that her psychiatric disorder, to include depression and anxiety are a result of or caused by her military service, or a result of or aggravated by her service-connected lower back disability.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009.   In this case, the Veteran's testimony as to the etiology of her psychiatric disorder is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  As a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on this complex medical matter.  To the extent that the Veteran is competent to offer such an opinion, the Board finds that the specific, reasoned opinion of the psychologist who provided the November 2012 opinion is of greater probative weight than the Veteran's more general lay assertions.  In addition, although the Veteran is competent to report the symptoms she experienced, her assertions and reported history were considered by the VA examiner who provided the opinion that her psychiatric disorders were not the result of or aggravated by her military service or her service-connected low back disorder. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, as it reflects that the Veteran does not have a psychiatric disorder that is a result of or caused by her military service, or caused or aggravated by her service-connected low back disorder.  Thus, entitlement to service connection for a psychiatric disorder, including depression and anxiety, to include as secondary to a service-connected lower back disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Foot

The Veteran contends that she has a left foot disorder that is related to service or her service connected low back disorder.

The Veteran's STRs in February 1982 reveal that the Veteran was seen for a tender fourth metatarsal and probable fourth phalangeal due to a Tommy injury to the left foot.  On the October 2012 VA spine examination, the diagnoses included left foot drop and left lower extremity peripheral neuropathy.  On the October 2012 VA foot examination, the diagnoses were hallux valgus and DJD.

The October 2012 VA foot examination found that her hallux valgus and DJD were less likely than not related to or a result of service because she had a minor "jamming injury" in service (as opposed to a "Tommy injury"), which resolved.  The examiner opined that she later developed a condition related to her lower back sciatica.  The examiner noted that the Veteran had a severe left foot drop limp and opined that it was as likely as not that her sciatica foot drop and lower back conditions were related to or a result of her military service because she had documented in-service back pain with progressive symptoms and surgery, which resulted in the current severe symptomatology.  In a September 2014 addendum opinion, the examiner stated that he "would not consider a 'foot drop' condition to be a foot disorder in itself, [but] rather a [symptom] of a radiculopathy of the sciatic nerve on the left side as shown on the [disability Benefits Questionnaire] Back done in October 2012."

The VA examiner's opinion, read as a whole and in the context of the evidence of record, reflects an opinion that the left foot drop is related to the service connected low back disorder and that the hallux valgus and DJD are not related to service or the service connected low back disorder.  Monzingo, 26 Vet. App. at 106; Acevedo, 25 Vet. App. at 294.  Moreover, the opinion is broad enough to encompass the finding that the hallux valgus and DJD are not aggravated by the low back disorder.  See id. and related cases cited above.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no contrary medical opinion in the evidence of record.

As to the Veteran's own statements as to the etiology of her left foot disorders, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of her left foot disorders is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's testimony is competent, the Board finds that the specific, reasoned opinion of the October 2012 VA examiner including in his September 2014 addendum, to be of greater probative weight than the Veteran's more general lay assertions.

The preponderance of the evidence thus reflects that the Veteran's hallux valgus and DJD are unrelated to service or service connected low back disorder and that the left foot drop is caused by the service connected low back disorder.  The benefit of the doubt doctrine is thus not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a psychiatric disorder including depression and anxiety, to include as secondary to a service-connected low back disorder, is denied.

Entitlement to service connection for left foot hallux valgus and DJD, to include as secondary to service-connected low back disorder, is denied.

Entitlement to service connection for left foot drop, secondary to service-connected low back disorder, is granted.

REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims.

A. Residuals of Tubal Ligation

The Veteran contends that she has residuals of tubal ligation for which she should be service-connected.  Specifically, the Veteran claims that she had a copper intrauterine device (IUD) inserted during service, which later resulted in inflammation of her left fallopian tube, for which she had to have surgery, and experienced subsequent infertility.  

A March 1980 noting in the Veteran's STRs reflects that she had an IUD inserted.  

In September 2009, the Veteran provided a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for her conditions, including from the Good Samaritan Hospital.  In September 2009, the AOJ requested medical records from these facilities, and in October 2009, the Good Samaritan Hospital informed the VA that the Veteran was not seen at their facility for any time period.  However, the Board notes that the AOJ provided an incorrect last name when requesting the information.  In August 2014, the Veteran provided another VA Form 21-4142, listing the Good Samaritan Hospital and the Northern CA Fertility Clinic as providers that had performed the surgery to open her left fallopian tube and removed her IUD.  It does not appear that the AOJ has attempted to obtain the identified records.  Therefore, the Board concludes that a remand is necessary for VA to fulfill its duty to assist and obtain the missing private records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

B. Glaucoma

The Veteran contends that she has glaucoma that is the result of or caused by military service.  The Veteran's STRs contain a September 1984 quadrennial report of medical examination ophthalmology note that revealed that the Veteran's cup to disc ration was about 0.5, and the medical examiner remarked that she had defective visual acuity.  The Board notes that the cusp to disc ratio is used to assess the progression of glaucoma.  Further, the Veteran was diagnosed with and treated for glaucoma post-service.  However, the Veteran has not been provided with a VA examination.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's glaucoma is related to her active duty.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, in January 2015, the Veteran stated that she was present during an annual training at Fort Chaffee, Arkansas, when a fire erupted in a storage facility near her barracks.  She contended that she later received a letter from the base headquarters informing her that the fire "may have damaged storage drums of defoliating herbicides (i.e. Agent Orange) that were left over from use in Vietnam."  She claimed that the smoke and soot from the fire "may have contained particulates of the toxin that was present in the herbicide," and that Fort Chaffee was "one of the many sites where the remaining drums were stored as late as 1985."

After review of the claims file, the Board finds that there is no indication in the file whether: 1) the Veteran served or had training period in Fort Chaffee; 2) there was a fire at a storage facility near the base; or 3) drums of herbicide were being kept in or near the claimed storage facility.  As such, the Board finds that a remand is necessary for VA to fulfill its duty to assist and confirm the Veteran's statements.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

C. Right Foot Disorder

The Veteran contends that she has a right foot disorder, to include as secondary to her service-connected lower back disability. 

In an October 2012 VA examination report, the examiner noted that the Veteran did not have a current diagnosis of a right foot disorder.  However, VA treatment records in June 2013 show that the Veteran had mild right hallux valgus with minimal degenerative change.  As such, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to determine the etiology of her right foot disorder.  See McClendon, 20 Vet. App. at 79.

On remand, any relevant private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Send letters to all the providers the Veteran identified in her August 2014 VA Form 21-4142 requesting any medical treatment records from all time periods.  Include the Veteran's name and all her aliases in the request letters.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any relevant VA treatment records from the Central Arkansas VA Medical Center, or any other VA medical facility identified by the Veteran, since September 2014 and associate those documents with the claims file.

3.  Ask the Veteran to identify any other private treatment that she may have had for her disorders that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate repository, to determine whether: 

(a) The Veteran ever trained or served at Fort Chaffee

(b) There was a fire incident at Fort Chaffee during the Veteran's period of active duty; and

(c) Drums of herbicide, to include Agent Orange, were kept in a storage facility on or near Fort Chaffee.

All such available records must be associated with the claims folder.  Efforts to locate these records should end only if the evidence does not exist or further efforts to obtain it would be futile.  If the records are deemed to be unavailable, the claims file must be properly documented, and the Veteran notified, as to the unavailability of these records.

5.  Schedule the Veteran for an examination to determine the etiology of her glaucoma.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

The examiner should indicate whether it is as likely as not (50 percent probability or greater) that glaucoma had its clinical onset in service or was caused by her reported in-service injury, or any other incident of service, including exposure to herbicide particulates from a fire.

The examiner should specifically discuss the Veteran's 1984 report of medical examination, noting that her cup to disc ration is about 0.5, and the reviewing physician's comment that the Veteran had defective visual acuity. 

The examiner must reconcile any opinion with the evidence in the claims folder, to include VA outpatient treatment records.  The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

6.  Schedule the Veteran for an examination to determine the etiology of her right foot disorder.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

The examiner should indicate whether it is as likely as not (50 percent probability or greater) that the Veteran's right or foot disorder id either (a) related to service or (b) was either caused by or aggravated by her service-connected lower back disorder.

The examiner must reconcile any opinion with the evidence in the claims folder, to include VA outpatient treatment records.  The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

7. After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


